UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0513049 (State or other jurisdictions of incorporation or organization) (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, TX 77002 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). Yes £No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common Units outstanding as of November 9, 2009:39,482,971 GENESIS ENERGY, L.P. Form 10-Q INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheets – September 30, 2009 and December 31, 2008 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2009 and 2008 4 Unaudited Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2009 and 2008 5 Unaudited Consolidated Statement of Partners’ Capital for the Nine Months Ended September 30, 2009 and 2008 6 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 49 PART II.OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 51 -2- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands) September30, December31, 2009 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,700 $ 18,985 Accounts receivable - trade, net of allowance for doubtful accounts of $1,915 and $1,132 at September 30, 2009 andDecember 31, 2008, respectively 126,533 112,229 Accounts receivable - related party 2,330 2,875 Inventories 38,825 21,544 Net investment in direct financing leases, net of unearned income -current portion - related party 4,088 3,758 Other 9,096 8,736 Total current assets 189,572 168,127 FIXED ASSETS, at cost 370,607 349,212 Less:Accumulated depreciation (83,857 ) (67,107 ) Net fixed assets 286,750 282,105 NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income - related party 174,108 177,203 CO2 ASSETS, net of accumulated amortization 21,169 24,379 EQUITY INVESTEES AND OTHER INVESTMENTS 20,129 19,468 INTANGIBLE ASSETS, net of accumulated amortization 144,659 166,933 GOODWILL 325,046 325,046 OTHER ASSETS, net of accumulated amortization 6,836 15,413 TOTAL ASSETS $ 1,168,269 $ 1,178,674 LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ 97,186 $ 96,454 Accounts payable - related party 3,499 3,105 Accrued liabilities 28,568 26,713 Total current liabilities 129,253 126,272 LONG-TERM DEBT 384,400 375,300 DEFERRED TAX LIABILITIES 16,707 16,806 OTHER LONG-TERM LIABILITIES 3,079 2,834 COMMITMENTS AND CONTINGENCIES (Note 17) PARTNERS' CAPITAL: Common unitholders, 39,483 and 39,457 units issued and outstanding, at September 30, 2009 and December 31, 2008, respectively 595,698 616,971 General partner 16,205 16,649 Accumulated other comprehensive loss (908 ) (962 ) Total Genesis Energy, L.P. partners' capital 610,995 632,658 Noncontrolling interests 23,835 24,804 Total partners' capital 634,830 657,462 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 1,168,269 $ 1,178,674 The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES: Supply and logistics: Unrelated parties $ 355,604 $ 554,838 $ 833,658 $ 1,552,559 Related parties 846 1,558 3,218 3,432 Refinery services 30,006 61,306 112,894 160,945 Pipeline transportation, including natural gas sales: Transportation services - unrelated parties 4,009 5,062 11,442 16,139 Transportation services - related parties 7,977 8,205 24,175 13,372 Natural gas sales revenues 435 1,158 1,667 4,085 CO2 marketing: Unrelated parties 3,712 4,039 9,821 10,895 Related parties 800 753 2,211 2,217 Total revenues 403,389 636,919 999,086 1,763,644 COSTS AND EXPENSES: Supply and logistics costs: Product costs - unrelated parties 324,162 521,779 751,524 1,471,254 Product costs - related parties - - 1,754 - Operating costs 22,894 20,927 60,766 55,294 Refinery services operating costs 17,160 48,265 73,711 116,700 Pipeline transportation costs: Pipeline transportation operating costs 2,852 2,647 7,984 7,493 Natural gas purchases 395 1,136 1,519 3,990 CO2 marketing costs: Transportation costs - related party 1,603 1,488 4,251 4,121 Other costs 16 15 47 45 General and administrative 10,128 9,239 27,188 26,929 Depreciation and amortization 15,806 18,100 47,358 51,610 Net loss (gain) on disposal of surplus assets 17 (58 ) (141 ) 36 Total costs and expenses 395,033 623,538 975,961 1,737,472 OPERATING INCOME 8,356 13,381 23,125 26,172 Equity in (losses) earnings of joint ventures (788 ) 216 1,382 378 Interest income 18 118 55 352 Interest expense (3,436 ) (4,601 ) (9,881 ) (8,543 ) Income before income taxes 4,150 9,114 14,681 18,359 Income tax (expense) benefit (253 ) 1,504 (1,661 ) 1,233 NET INCOME 3,897 10,618 13,020 19,592 Noncontrolling interests 402 145 1,025 144 NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. $ 4,299 $ 10,763 $ 14,045 $ 19,736 -4- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS - CONTINUED (In thousands, except per unit amounts) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. PER COMMON UNIT: BASIC $ 0.14 $ 0.25 $ 0.43 $ 0.45 DILUTED $ 0.14 $ 0.25 $ 0.43 $ 0.45 WEIGHTED AVERAGE OUTSTANDING COMMON UNITS: BASIC 39,480 39,452 39,467 38,796 DILUTED 39,614 39,524 39,600 38,853 The accompanying notes are an integral part of these unaudited consolidated financial statements. GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Net income $ 3,897 $ 10,618 $ 13,020 $ 19,592 Change in fair value of derivatives: Current period reclassification to earnings 224 (5 ) 514 (5 ) Changes in derivative financial instruments - interest rate swaps (315 ) (211 ) (400 ) (211 ) Comprehensive income 3,806 10,402 13,134 19,376 Comprehensive loss (income) attributable to noncontrolling interests 46 110 (60 ) 110 Comprehensive income attributable to Genesis Energy, L.P. $ 3,852 $ 10,512 $ 13,074 $ 19,486 The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF PARTNERS' CAPITAL (In thousands) Partners' Capital Number of Common Units Common Unitholders General Partner Accumulated Other Comprehensive Loss Non- Controlling Interests Total Capital Partners' capital, January 1, 2009 39,457 $ 616,971 $ 16,649 $ (962 ) $ 24,804 $ 657,462 Comprehensive income: Net income - 17,892 (3,847 ) - (1,025 ) 13,020 Interest rate swap losses reclassified to interest expense - - - 251 263 514 Interest rate swap loss - - - (197 ) (203 ) (400 ) Cash contributions - - 7 - - 7 Cash distributions - (39,958 ) (4,191 ) - (4 ) (44,153 ) Contribution for executive compensation (See Note 12) - - 7,587 - - 7,587 Unit based compensation expense 26 793 - - - 793 Partners' capital, September 30, 2009 39,483 $ 595,698 $ 16,205 $ (908 ) $ 23,835 $ 634,830 Partners' Capital Number of Common Units Common Unitholders General Partner Accumulated Other Comprehensive Loss Non- Controlling Interests Total Capital Partners' capital, January 1, 2008 38,253 $ 615,265 $ 16,539 $ - $ 570 $ 632,374 Comprehensive income: Net income - 17,972 1,764 - (144 ) 19,592 Interest rate swap loss reclassified to interest expense - - - (2 ) (3 ) (5 ) Interest rate swap loss - - - (104 ) (107 ) (211 ) Cash contributions - - 510 - 25,505 26,015 Cash distributions - (34,805 ) (2,017 ) - (4 ) (36,826 ) Issuance of units 2,037 41,667 - - - 41,667 Redemption of units (838 ) (16,667 ) - - - (16,667 ) Partners' capital, September 30, 2008 39,452 $ 623,432 $ 16,796 $ (106 ) $ 25,817 $ 665,939 The accompanying notes are an integral part of these unaudited consolidated financial statements. -6- Index GENESIS ENERGY, L.P. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 13,020 $ 19,592 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 47,358 51,610 Amortization of credit facility issuance costs 1,448 962 Amortization of unearned income and initial direct costs on direct financing leases (13,606 ) (6,342 ) Payments received under direct financing leases 16,390 6,056 Equity in earnings of investments in joint ventures (1,382 ) (378 ) Distributions from joint ventures - return on investment 800 971 Non-cash effect of unit-based compensation plans 10,345 (1,342 ) Deferred and other tax liabilities 1,084 (3,388 ) Other non-cash items (283 ) (1,031 ) Net changes in components of operating assets and liabilities (See Note 13) (19,343 ) (10,480 ) Net cash provided by operating activities 55,831 56,230 CASH FLOWS FROM INVESTING ACTIVITIES: Payments to acquire fixed and intangible assets (28,656 ) (29,890 ) CO2 pipeline transactions and related costs - (228,891 ) Distributions from joint ventures - return of investment - 886 Investments in joint ventures and other investments (83 ) (2,210 ) Acquisition of Grifco assets - (65,693 ) Other, net 500 (213 ) Net cash used in investing activities (28,239 ) (326,011 ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank borrowings 174,300 490,900 Bank repayments (165,200 ) (179,500 ) Credit facility issuance fees - (2,255 ) Redemption of common units for cash - (16,667 ) General partner contributions 7 510 Net noncontrolling interest (distributions) contributions (4 ) 25,501 Distributions to common unitholders (39,958 ) (34,805 ) Distributions to general partner interest (4,191 ) (2,017 ) Other, net (2,831 ) (1,366 ) Net cash (used in) provided by financing activities (37,877 ) 280,301 Net (decrease) increase in cash and cash equivalents (10,285 ) 10,520 Cash and cash equivalents at beginning of period 18,985 11,851 Cash and cash equivalents at end of period $ 8,700 $ 22,371 The accompanying notes are an integral part of these unaudited consolidated financial statements. -7- Index GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Basis of Presentation and Consolidation Organization We are a growth-oriented limited partnership focused on the midstream segment of the oil and gas industry in the Gulf Coast area of the United States.We conduct our operations through our operating subsidiaries and joint ventures.We manage our businesses through four divisions: · Pipeline transportation of crude oil and carbon dioxide; · Refinery services involving processing of high sulfur (or “sour”) gas streams for refineries to remove the sulfur, and sale of the related by-product, sodium hydrosulfide (or NaHS, commonly pronounced nash); · Supply and logistics services, which includes terminaling, blending, storing, marketing, and transporting by trucks and barges of crude oil and petroleum products; and · Industrial gas activities, including wholesale marketing of CO2 and processing of syngas through a joint venture. Our 2% general partner interest is held by Genesis Energy, LLC, a Delaware limited liability company and an indirect subsidiary of Denbury Resources Inc.Denbury and its subsidiaries are hereafter referred to as Denbury.Our general partner and its affiliates also own 10.2% of our outstanding common units. Our general partner manages our operations and activities and employs our officers and personnel, who devote 100% of their efforts to our management. Basis of Presentation and Consolidation Accounting measurements at interim dates inherently involve greater reliance on estimates than at year end and the results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.The consolidated financial statements included herein have been prepared by us without audit pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Accordingly, they reflect all adjustments (which consist solely of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial results for interim periods.Certain information and notes normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.However, we believe that the disclosures are adequate to make the information presented not misleading when read in conjunction with the information contained in the periodic reports we file with the SEC pursuant to the Securities Exchange Act of 1934, including the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2008. Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. The accompanying unaudited consolidated financial statements and related notes present our consolidated financial position as of September 30, 2009 and December 31, 2008 and our results of operations and changes in comprehensive income for the three and nine months ended September 30, 2009 and 2008, and cash flows and changes in partners’ capital for the nine months ended September 30, 2009 and 2008.Intercompany transactions have been eliminated.The accompanying unaudited consolidated financial statements include Genesis Energy, L.P. and its operating subsidiaries, Genesis Crude Oil, L.P. and Genesis NEJD Holdings, LLC, and their subsidiaries. We participate in three joint ventures:DG Marine Transportation, LLC (DG Marine), T&P Syngas Supply Company (T&P Syngas) and Sandhill Group,
